 


114 HR 2839 IH: To reform and modernize domestic refugee resettlement programs, and for other purposes.
U.S. House of Representatives
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2839 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2015 
Mr. Pascrell introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To reform and modernize domestic refugee resettlement programs, and for other purposes. 
 
 
1.Domestic refugee resettlement reform and modernization
(a)DefinitionsIn this section: (1)Community-based organizationThe term community-based organization means a nonprofit organization providing a variety of social, health, educational and community services to a population that includes refugees resettled into the United States.
(2)DirectorThe term Director means the Director of the Office of Refugee Resettlement in the Department of Health and Human Services. (3)National resettlement agenciesThe term national resettlement agencies means voluntary agencies contracting with the Department of State to provide sponsorship and initial resettlement services to refugees entering the United States.
(b)Assessment of refugee domestic resettlement programs
(1)In generalAs soon as practicable after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study regarding the effectiveness of the domestic refugee resettlement programs operated by the Office of Refugee Resettlement. (2)Matters to be studiedIn the study required under paragraph (1), the Comptroller General shall determine and analyze—
(A)how the Office of Refugee Resettlement defines self-sufficiency and integration and if these definitions adequately represent refugees’ needs in the United States; (B)the effectiveness of Office of Refugee Resettlement programs in helping refugees to meet self-sufficiency and integration;
(C)technological solutions for consistently tracking secondary migration, including opportunities for interagency data sharing; (D)the Office of Refugee Resettlement’s budgetary resources and project the amount of additional resources needed to fully address the unmet needs of refugees with regard to self-sufficiency and integration;
(E)the role of community-based organizations in serving refugees in areas experiencing a high number of new refugee arrivals; (F)how community-based organizations can be better utilized and supported in the Federal domestic resettlement process;
(G)recertification processes for high-skilled refugees, specifically considering how to decrease barriers for Special Immigrant Visa holders to use their skills; and (H)recommended statutory changes to improve the Office of Refugee Resettlement and the domestic refugee program in relation to the matters analyzed under subparagraphs (A) through (G).
(3)ReportNot later than 2 years after the date of the enactment of this Act, the Comptroller General shall submit to Congress the results of the study required under this subsection. (c)Refugee assistance (1)Assistance made available to secondary migrantsSection 412(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1522(a)(1)) is amended by adding at the end the following:

(C)The Director shall ensure that assistance under this section is provided to refugees who are secondary migrants and meet all other eligibility requirements for such assistance.. (2)Report on secondary migrationSection 412(a)(3) of such Act (8 U.S.C. 1522(a)(3)) is amended—
(A)by inserting (A) after (3); (B)by striking periodic and inserting annual; and
(C)by adding at the end the following:  (B)At the end of each fiscal year, the Director shall submit a report to Congress that includes—
(i)States experiencing departures and arrivals due to secondary migration; (ii)likely reasons for migration;
(iii)the impact of secondary migration on States hosting secondary migrants; (iv)the availability of social services for secondary migrants in those States; and
(v)unmet needs of those secondary migrants.. (3)Amendments to social services fundingSection 412(c)(1)(B) of such Act (8 U.S.C. 1522(c)(1)(B)) is amended—
(A)by inserting a combination of— after based on; (B)by striking the total number and inserting the following:

(i)the total number; and (C)by striking the period at the end and inserting the following:

(ii)the total number of all other eligible populations served by the Office during the period described who are residing in the State as of the beginning of the fiscal year; and (iii)projections on the number and nature of incoming refugees and other populations served by the Office during the subsequent fiscal year..
(4)Notice and rulemakingNot later than 90 days after the date of the enactment of this Act and not later than 30 days before the effective date set forth in paragraph (5), the Director shall— (A)issue a proposed rule for a new formula by which grants and contracts are to be allocated pursuant to the amendments made by paragraph (3); and
(B)solicit public comment regarding such proposed rule. (5)Effective dateThe amendments made by this subsection shall become effective on the first day of the first fiscal year that begins after the date of the enactment of this Act.
(d)Resettlement data
(1)In generalThe Director shall expand the Office of Refugee Resettlement’s data analysis, collection, and sharing activities in accordance with the requirements set forth in paragraphs (2) through (5). (2)Data on mental and physical medical casesThe Director shall—
(A)coordinate with the Centers for Disease Control and Prevention, national resettlement agencies, community-based organizations, and State refugee health programs to track national and State trends on refugees arriving with Class A medical conditions and other urgent medical needs; (B)examine the information sharing process, from country of arrival through refugee resettlement, to determine if access to additional mental health data could—
(i)help determine placements; and (ii)enable agencies to better prepare to meet refugee mental health needs; and
(C)in collecting information under this paragraph, utilize initial refugee health screening data, including— (i)a history of severe trauma, torture, mental health symptoms, depression, anxiety, and posttraumatic stress disorder recorded during domestic and international health screenings; and
(ii)Refugee Medical Assistance utilization rate data. (3)Data on housing needsThe Director shall partner with State refugee programs, community-based organizations, and national resettlement agencies to collect data relating to the housing needs of refugees, including—
(A)the number of refugees who have become homeless; and (B)the number of refugees who are at severe risk of becoming homeless.
(4)Data on refugee employment and self-SufficiencyThe Director shall gather longitudinal information relating to refugee self-sufficiency, integration, and employment status during the 2-year period beginning 1 year after the date on which the refugees arrived in the United States. (5)Availability of dataThe Director shall annually—
(A)update the data collected under this subsection; and (B)submit a report to Congress that contains the updated data.
(e)Guidance regarding refugee placement decisions
(1)ConsultationThe Secretary of State shall provide guidance to national resettlement agencies and State refugee coordinators on consultation with local stakeholders pertaining to refugee resettlement. (2)Best practicesThe Secretary of Health and Human Services, in collaboration with the Secretary of State, shall collect best practices related to the implementation of the guidance on stakeholder consultation on refugee resettlement from voluntary agencies and State refugee coordinators and disseminate such best practices to such agencies and coordinators.
(f)Effective dateThis section (except for the amendments made by subsection (c)) shall take effect on the date that is 90 days after the date of the enactment of this Act.  